Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
        DATE OF PUBLIC RECORD SEARCH:5/5/2020




    •
    o

                               SPA NAILS                              SPA NAILS
        09/25/2012

•       Clipboard




•       Print or Export




•

•       Filing Type: Original
•       Filing Number: 127330310181
•       Filing Date: 09/25/2012
•       Filing Time: 12:53:00



        Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
•       Expiration Date: 09/25/2017
•       Filing Office Name: SECRETARY OF STATE/UCC DIVISION
•       Filing Office Address:   1500 - 11TH STREET RM 205, SACRAMENTO, CA 95814 (SACRAMENTO COUNTY)
•
        Debtors:
    o     Business Name: PHAM, TRINH VAN
    o     Name: TRINH VAN PHAM [ View Person Record ]
    o     Date of Birth: 10/28/1972
    o     Current Age: 47
    o      Address:       7715 WASOLA ST, ROSEMEAD, CA 91770-3048 (LOS ANGELES COUNTY)
    o
    o      Business Name: SPA NAILS [ View Business Record ]
    o      Name: SPA NAILS
    o      Address:       1034 N HACIENDA BLVD, LA PUENTE, CA 91744-2019 (LOS ANGELES COUNTY)
    o
    o      Business Name: TRINH VAN PHAM DBA SPA NAILS
    o      Name: TRINH VAN PHAM SPA NAILS
    o      Address:       1034 N HACIENDA BLVD, LA PUENTE, CA 91744-2019 (LOS ANGELES COUNTY)
    o
•       Secured Party:
    o     Business Name: YLH LLC DBA H CAPITAL [ View Business Record ]
    o     Name: YLH LLC H CAPITAL
    o      Address:       400 KELBY ST, FORT LEE, NJ 07024-2943 (BERGEN COUNTY)
    o
•       Collateral Items:
    o     Type: Unknown Accounts Receivable Unknown
    o
    o      Type: Unknown Accounts Receivable Unknown
    o

                                  SPA NAILS            PHAM VAN TRINH                 1034 N HACIENDA BLVD
        10/18/2004

•       Clipboard




•       Print or Export




•

•       Owner: PHAM VAN TRINH
•       Business Type: INDIVIDUAL
•       Address:      7715 WASOLA ST, ROSEMEAD, CA 91770-3048 (LOS ANGELES COUNTY)
•       Filing Date: 10/18/2004
•       Filing Number: XX-XXXXXXX
•       Address:      1034 N HACIENDA BLVD, LA PUENTE, CA 91744 (LOS ANGELES COUNTY)




        Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
•    TRINH PHAM V - 47 Years Old
•
•

•    TRINH PHAM V (06/01/1991 to 09/06/2019)
•    TRINH V PHAM (05/01/1993 to 04/01/2019)
•    TRINH VANPHAM (12/01/1995 to 02/07/2018)
•    TRINH V VANPHAM (08/01/2004 to 08/01/2016)
•    TRINH CHAN (12/01/1999)
•    PRINH V PHAM (07/01/1991 to 06/01/1994)

•    Other Observed Names
•    AMY B PHAM (09/01/2000 to 09/06/2019)
•    AMY PHAN (07/01/2003 to 09/01/2019)
•    TRINH V THAM (05/01/1993 to 02/24/2016)
•    TRINH VAN PHAM V (02/04/2007 to 05/07/2015)
•    TRINH B PHAN (06/01/1994 to 06/11/2009)
•    AMY CHAN (12/01/1999)


•    SSN: 604-16-XXXX[Unlock]
•    Issued: CALIFORNIA 1988

•    Other People who have used this SSN. This does not usually indicate fraud.
•    VAN NGUYEN PHAM [ View Person Record ]
•    GRTRINH PHAMPHAM [ View Person Record ]
•    REINALDO LUIS RIEDEL SR [ View Person Record ]
•    CASARA L SANCHEZ [ View Person Record ]
•    CHANG THOMPSOM [ View Person Record ]

•    Dates of Birth
o    DOB: 10/28/1972
o    Age: 47
o
o    Other DOB: 10/28
o    Gender: Female
o    Dates at Searched Location:
o    06/01/2003 to 07/30/2017
o    Professional Licenses
o    [ - ] Collapse
o    TRINH VAN PHAM
o        7715 WASOLA ST, ROSEMEAD, CA 91770-3048 (LOS ANGELES COUNTY)
o    ESTHETICIAN
o    California 55177
o    First Issued: 08/15/2005
o    Expiration: 08/31/2009
o
o    TRINH VAN PHAM
o        7715 WASOLA ST, ROSEMEAD, CA 91770-3048 (LOS ANGELES COUNTY)
o    ESTHETICIAN
o    California 55177
o    First Issued: 08/15/2005
o    Expiration: 08/31/2011
o



    Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
o    TRINH V PHAM
o        7715 WASOLA ST, ROSEMEAD, CA 91770-3048 (LOS ANGELES COUNTY)
o    BARBERING AND COSMETOLOGY PROGRAM
o    California 147779
o    First Issued: 06/08/1995
o    Expiration: 06/30/2009
o
o    TRINH V PHAM
o        7715 WASOLA ST, ROSEMEAD, CA 91770-3048 (LOS ANGELES COUNTY)
o    MANICURISTS
o    California 147779
o    First Issued: 06/08/1995
o    Expiration: 06/30/2011
o
o    TRINH VANPHAM
o       1047 W EADS PKWY, LAWRENCEBURG, IN 47025-1162 (DEARBORN COUNTY)
o    COSMETOLOGIST
o    Texas 1700728
o    Expiration: 05/24/2018
o
o    TRINH V PHAM
o      3145 EVELYN AVE, ROSEMEAD, CA 91770-2314 (LOS ANGELES COUNTY)
o    BEAUTY
o

•    Relationship Diagram
     Possible Relatives
•    Chris Sau-Yan Chan 03/1962 Age: 58
•    Christina Lim Chan 04/1952 Age: 68
•    Hua Linde Chan 10/1960 Age: 59
•    Jose Yau Chan 03/1988 Age: 32
•    Steven R Chan 08/1935 Age: 84
•    Thompson Chan 04/1969 Age: 51
•    Victor L Chan 12/1984 Age: 35
•    Virginia Chan 11/1991 Age: 28
•       Wilson Chan 12/1953 Age: 66
•    Aidiem Dinh Pham 06/1975 Age: 44
•    Anh N Pham 10/1946 Age: 73
•       Cuong Viet Pham 06/1947 Age: 72
•    Den Van Pham 08/1943 Age: 76
•    Han Vu Pham 01/1974 Age: 46
•    Hanh Pham V 09/1959 Age: 60
•    Hieu M Pham 01/1987 Age: 33
•    Hung Minh Pham 06/1970 Age: 49
•    Hung Viet Pham 11/1961 Age: 58
•    Lanh Kim Pham SR 09/1973 Age: 46
•    Michael Tri-Minh Pham III 05/1974 Age: 46
•    Nhung Hong Pham 08/1968 Age: 51
•    Tan Minh Pham 07/1976 Age: 43
•    Thuan Cao Pham 10/1974 Age: 45
•    Van Nguyen Pham 12/1952 Age: 67
•    Vinh Quoc Pham 03/1980 Age: 40
•    Wendy Nguyen Pham 02/1965 Age: 55
•       Y H Pham 08/1954 Age: 65 Died at (54)
•    Yenny Pham 04/1966 Age: 54
•    An Duy Phan 03/1969 Age: 51



    Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
•    An Huu Phan 02/1946 Age: 74
•    Anh Kim Phan 11/1966 Age: 53
•    Cuong D Phan 04/1969 Age: 51
•    Minh Chan Phan 09/1912 Age: 107
•    Than Phan 07/1970 Age: 49
•    Lienhuong Phan Ta 09/1956 Age: 63
•    Cuong Ngoc Tran 04/1969 Age: 51
•    Luan Anh Tran SR 12/1971 Age: 48
•    Jose Yau-Chan 03/1988 Age: 32

•    Indicators
•    Bankruptcies: None Found
•    Liens: 2 Found, Latest in 2013
•    Judgments: None Found
•    Utilities: 2 Found

•    Cities
•    Alhambra, CA (11/18/2013 to 12/12/2017)
•    La Puente, CA (07/2002 to 01/14/2014)
•    Monterey Park, CA (03/1991 to 05/01/1993)
•    Pomona, CA (09/05/2011)
•    Rosemead, CA (07/1991 to 07/30/2017)
•    West Covina, CA (03/1991 to 04/03/2020)
•    Lawrenceburg, IN (12/2013 to 05/05/2020)
•    Covington, KY (09/2000 to 02/2010)
•    Taylor Mill, KY (11/1999 to 04/16/2018)
•    Henderson, NV (06/2019)

•    [ Show Carriers ]
     Possible Phones[Add New Phone]
•    [ - ] Collapse
•    (812) 717-1368 (ET) (M) (86%) [Feedback]
•    (626) 329-8662 (PT) (M) (72%) [Feedback]
•    (812) 537-0045 (ET) (L) (68%) [Feedback]
•    (626) 679-1992 (PT) (M) (66%) [Feedback]
•    (626) 330-6399 (PT) (L) (66%) [Feedback]
•    (626) 571-0207 (PT) (L) (66%) [Feedback]
•    (626) 280-1276 (PT) (L) (66%) [Feedback]
•    (626) 278-0608 (PT) (M) (66%) [Feedback]
•    (812) 539-4235 (ET) (L) (66%) [Feedback]
•    (626) 917-2038 (PT) (L) (66%) [Feedback]
•    (859) 431-4405 (ET) (V) (66%) [Feedback]
•    (626) 337-7492 (PT) (L) (66%) [Feedback]
•    (626) 782-8195 (PT) (M) (66%) [Feedback]
•    (859) 619-0664 (ET) (M) (66%) [Feedback]
•    (626) 289-9034 (PT) (L) (66%) [Feedback]
•    (626) 782-8196 (PT) (M) (66%) [Feedback]
•    (626) 572-9980 (PT) (L) (66%) [Feedback]
•    (859) 292-8253 (ET) (L) (66%) [Feedback]
•    (626) 782-8193 (PT) (M) (66%) [Feedback]
•    (626) 782-8194 (PT) (M) (66%) [Feedback]
•    (626) 330-6395 (PT) (V) (66%) [Feedback]
•    (626) 872-6518 (PT) (V) (66%) [Feedback]



    Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
    •       (626) 782-1301 (PT) (M) (66%) [Feedback]
    •       (626) 872-8815 (PT) (M) (66%) [Feedback]
    •       (513) 633-5692 (ET) (M) (38%) [Feedback]
    •       (626) 572-7426 (PT) (L) (35%) [Feedback]
    •       (626) 288-2830 (PT) (L) (22%) [Feedback]
    •       (626) 242-4191 (PT) (M) (3%) [Feedback]
    •       (626) 872-1238 (PT) (V) (3%) [Feedback]
    •       (626) 288-4054 (PT) (L) (3%) [Feedback]
    •       (626) 675-6143 (PT) (M) (3%) [Feedback]
    •       (818) 917-2038 (PT) (M) (3%) [Feedback]
    •       (283) 881-8815 (0%) [Feedback]
    •       (222) 278-0608 (0%) [Feedback]




    •

    •       Counties
    •       Los Angeles County, CA (03/1991 to 04/03/2020)
    •       Dearborn County, IN (12/2013 to 05/05/2020)
    •       Kenton County, KY (11/1999 to 04/16/2018)
    •       Clark County, NV (06/2019 to 06/2019)

    •       Possible Email Addresses
    •       trinhpham1972@yahoo.com
    •

•       Address History (23 of 23)      Map All Addresses[ Show Carriers ]
•
o              1323 E MERCED AVE, WEST COVINA, CA 91790-5332 (LOS ANGELES COUNTY) (03/1991 to
        04/03/2020)
•
o            51 WALNUT ST, LAWRENCEBURG, IN 47025-1835 (DEARBORN COUNTY) (05/2019 to 04/2020)
•
o              1047 W EADS PKWY, LAWRENCEBURG, IN 47025-1162 (DEARBORN COUNTY) (01/31/2015 to
        04/27/2020)

        Current Commercial Phones at address

        o    (812) 537-0045 (ET) - SPA NAILS CITI
        o    (812) 537-0045 (ET) - NAILS SPA
•       [ - ] Collapse
•
o                451 WALNUT ST, LAWRENCEBURG, IN 47025-1858 (DEARBORN COUNTY) (03/22/2019 to 05/05/2020)
•
o            1037 W EADS PKWY, LAWRENCEBURG, IN 47025-1162 (DEARBORN COUNTY) (03/24/2020 to 03/24/2020)
•
o              272 GRANTWOOD DR, HENDERSON, NV 89074-4125 (CLARK COUNTY) (06/2019 to 06/2019)
o       Subdivision Name: SANDCASTLE ESTATE
•




        Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
o              1105 MOUNTAIN WAY, LAWRENCEBURG, IN 47025-2963 (DEARBORN COUNTY) (12/2015 to
        02/12/2019)
•
o               5039 SANDMAN DR APT 14, TAYLOR MILL, KY 41015-2079 (KENTON COUNTY) (11/1999 to 04/16/2018)
    o       Address contains: 12 apartments

        Current Private Phones at address

        o    (859) 261-1721 (ET) - CHARLIE HUBBARD
        o    NOT PUBLISHED - ROSE ROGERS
        o    NOT PUBLISHED - MARK A TEIPEL
        o    (859) 360-7400 (ET) - L WEST
•
o               5039 SANDMAN DR, TAYLOR MILL, KY 41015-4351 (KENTON COUNTY) (12/1999 to 01/24/2003)
    o       Address contains: 12 apartments
•
o               5039 SANDMAN DR APT 10, TAYLOR MILL, KY 41015-2079 (KENTON COUNTY) (12/1999 to 01/12/2001)
    o       Address contains: 12 apartments
•
o            1047 S EAST ST, INDIANAPOLIS, IN 46225-1323 (MARION COUNTY) (01/12/2018 to 01/12/2018)

        Current Commercial Phone at address

        o    (317) 686-9554 (ET) - AUTO SALES BRADFORD
•
o    131 N MARGUERITA AVE APT B, ALHAMBRA, CA 91801-2146 (LOS ANGELES COUNTY) (11/2013 to
  12/12/2017)
o Subdivision Name: NEW ELECTRIC ROAD
 o Address contains: 2 apartments

        Current Private Phone at address

        o    (626) 588-2358 (PT) - CHANG HUA SUN
•
o        131 N MARGUERITA AVE, ALHAMBRA, CA 91801-2146 (LOS ANGELES COUNTY) (11/18/2013 to
  07/2016)
o Subdivision Name: NEW ELECTRIC ROAD
 o Address contains: 2 apartments
•
o               7715 WASOLA ST, ROSEMEAD, CA 91770-3048 (LOS ANGELES COUNTY) (06/01/2003 to 07/30/2017)
•
o           16 VILLAGE DR APT 104, LAWRENCEBURG, IN 47025-2742 (DEARBORN COUNTY) (12/2013 to
     03/23/2017)
    o Address contains: 8 apartments
•
o           16 VILLAGE DR APT 204, LAWRENCEBURG, IN 47025-2742 (DEARBORN COUNTY) (05/08/2014 to
     01/22/2015)
    o Address contains: 8 apartments
•
o            1034 N HACIENDA BLVD, LA PUENTE, CA 91744-2019 (LOS ANGELES COUNTY) (07/2002 to 01/14/2014)
•
o              1195 S RESERVOIR ST # A, POMONA, CA 91766-3824 (LOS ANGELES COUNTY) (09/05/2011 to
        09/05/2011)
•



        Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
o             4313 WINSTON AVE, COVINGTON, KY 41015-1739 (KENTON COUNTY) (09/2000 to 02/2010)
•
o             3145 EVELYN AVE, ROSEMEAD, CA 91770-2314 (LOS ANGELES COUNTY) (12/1993 to 08/2009)
•
o           217 S MCPHERRIN AVE, MONTEREY PARK, CA 91754-2889 (LOS ANGELES COUNTY) (03/1991 to
     05/01/1993)
    o Address contains: 1 front unit, 4 apartments
•
o             3336 JACKSON AVE, ROSEMEAD, CA 91770-2232 (LOS ANGELES COUNTY) (07/1991 to 12/1991)
•
o           604 N CHANDLER AVE APT 3, MONTEREY PARK, CA 91754-1084 (LOS ANGELES COUNTY) (03/1993
     to 03/1993)
    o Address contains: 3 apartments




                                PHAM, TRINH                     TRINH PHAM                 1047 W EADS PKWY
        04/03/2020

•       Clipboard




•       Print or Export




•

    •    Score: 86% Likely Active
    •    TRINH PHAM - [ View Person Record ]
    •    Phone: (812) 717-1368 - PHAM, TRINH (02/23/2017 to 04/03/2020)
    •    Phone Type: Mobile
    •    Listing Type: Unknown
    •    Time Zone: ET
    •    Carrier: NEW CINGULAR WIRELESS PCS LLC - IL (AT&T MOBILITY)
    •    Carrier Type: WIRELESS
    •    City: BATESVILLE
    •    State: IN
    •    County: RIPLEY
    •    Score: 86


    •    Address:     1047 W EADS PKWY, LAWRENCEBURG, IN 47025-1162 (DEARBORN COUNTY)




                                  PHAM, TRINH                         TRINH PHAM                    7715 WASOLA ST
        04/03/2020




        Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
•       Clipboard




•       Print or Export




•

    •     Score: 66%
    •     TRINH PHAM - [ View Person Record ]
    •     Phone: (626) 679-1992 - PHAM, TRINH (07/17/2007 to 04/03/2020)
    •     Phone Type: Mobile
    •     Listing Type: Unknown
    •     Time Zone: PT
    •     Carrier: T-MOBILE USA INC
    •     Carrier Type: WIRELESS
    •     City: ALHAMBRA
    •     State: CA
    •     County: LOS ANGELES
    •     Score: 66


    •     Address:      7715 WASOLA ST, ROSEMEAD, CA 91770-3048 (LOS ANGELES COUNTY)




        Combined Report
        Print Report


        Email Report


        PDF Report

        Close
                                                                     1034 N Hacienda Blvd, La Puente, CA 91744
                                                                                                     Property Address:
                                                                                                   1034 N Hacienda Blvd
                                                                                                    La Puente, CA 91744




          Combined Report                                                         1034 N Hacienda Blvd, La Puente, CA 91744
        All information contained herein is subject to the Limitation of Liability for Informational Report set forth on the last page
        hereof.
        Property Profile
                                                                     1034 N Hacienda Blvd, La Puente, CA 91744


        Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
 Property Information
                                                                                                                            Mailing
 Owner(s):                                         Haghnazarzadeh Llc                                                                    2551 Fernwoo
                                                                                                                            Address:
                                                                                                                            Property
 Owner Phone:                                      Unknown                                                                               1034 N Hacie
                                                                                                                            Address:
 Vesting Type:                                     N/A                                                                      Alt. APN:
 County:                                           Los Angeles                                                              APN:         8252-021-030
                                                                                                                            Census
 Map Coord:                                        48-F4                                                                                 407601
                                                                                                                            Tract:
 Lot#:                                             1                                                                        Block:
 Subdivision:                                                                                                               Tract:
 Legal:                                            Parcel Map As Per Bk 183 P 6 Of P M Lot 1


 Property Characteristics
 Use:                   Store Building                           Year Built / Eff. :              1986 / 1986                             Sq. Ft. :
 Zoning:                LPC-2*                                   Lot Size Ac / Sq Ft:             0.3726 / 16232                          # of Units:
 Stories:               1                                        Improvements:                                                            Parking / #:
 Gross Area:            4975                                     Garage Area :                                                            Basement A


 Sale and Loan Information
 Sale / Rec Date:                                                   *$/Sq. Ft.:                                                         2nd Mtg.:
 Sale Price:                                                        1st Loan:                                                           Prior Sale Am
 Doc No.:                                                           Loan Type:                                                          Prior Sale Dat
 Doc Type:                                                          Transfer Date:                                                      Prior Doc No.:
 Seller:                                                            Lender:                                                             Prior Doc Typ
*$/Sq. Ft. is a calculation of Sale Price divided by Sq. Feet.


 Tax Information
 Imp Value:               $369,619                                                                Exemption Type:
 Land Value:              $458,836                                                                Tax Year / Area:                 2019 / 13-638
 Total Value:             $828,455                                                                Tax Value:
 Total Tax Amt:           $12,250.39                                                              Improved:                        45%


  Property Profile                                                       1034 N Hacienda Blvd, La Puente, CA 91744
All information contained herein is subject to the Limitation of Liability for Informational Report set forth on the last page
hereof.

Transaction History
                                                             1034 N Hacienda Blvd, La Puente, CA 91744
 Transaction History
 To request additional information, please contact your local Sales Representative, Customer Service Department, or for an additional fee you m


 History Record # 1 :      SALE/TRANSFER
 Buyer:                    Haghnazarzadeh Ltd Liability                                            Seller:                         Rouhi-Haghnazarz

 Transaction Date:         04/02/2004                                                              Sale Price:

 Recording Date:           04/09/2004                                                              Sale Price Type:

 Recorded Doc #:           869452                                                                  Title Company:

 Document Type:            Deed Transfer                                                           Vesting Type:                   N/A

 History Record # 2
                         SALE/TRANSFER
 :



Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
 Buyer:                  Haghnazarzadeh,Yaghub & Rouhi T                                         Seller:

 Transaction Date:       01/19/2001                                                              Sale Price:

 Recording Date:         01/26/2001                                                              Sale Price Type:

 Recorded Doc #:         0000145033                                                              Title Company:

 Document Type:          Deed Transfer                                                           Vesting Type:                    N/A


 History Record #
                        FINANCE
 3:
 Mortgage
                        11/18/1997                                                              Mortgage Transfer Type:           Refinance
 Recording Date:

 Mortgage
                        0001825329                                                              Mortgage Rate Type:               Fix
 Document #:

 Lender:                Individual                                                              Mortgage Term:

 Document Type:         Trust Deed/Mortgage                                                     Vesting Type:                     N/A

 Loan Amount:           $384,000                                                                Mortgage Rate:

 Borrower 1:            Haghnazarzadeh Joseph                                                   Borrower 2:

 Borrower 3:                                                                                    Borrower 4:


 History Record # 4
                         SALE/TRANSFER
 :
 Buyer:                  Haghnazarzadeh,Josef Tr Et Al                                          Seller:

 Transaction Date:       02/12/1993                                                             Sale Price:

 Recording Date:         02/19/1993                                                             Sale Price Type:

 Recorded Doc #:         0000317698                                                             Title Company:

 Document Type:          Deed Transfer                                                          Vesting Type:                     N/A




  Transaction History                                                     1034 N Hacienda Blvd, La Puente, CA 91744
All information contained herein is subject to the Limitation of Liability for Informational Report set forth on the last page
hereof.

Tax Map
                                                             1034 N Hacienda Blvd, La Puente, CA 91744

  Tax Map                                                                 1034 N Hacienda Blvd, La Puente, CA 91744
All information contained herein is subject to the Limitation of Liability for Informational Report set forth on the last page
hereof.

School Information
                                                             1034 N Hacienda Blvd, La Puente, CA 91744
  School District: Hacienda La Puente Unified School District
  District #: 0616325                                                                            Number of Schools: 3


    School Name:                Sierra Vista Middle School                                            Grade Span:                Middle




Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
   Address:               15801 Sierra Vista Ct La Puente CA 91744          Number of Teachers:   15

   Phone #:               626-933-4000                                      Number of Students:   310



   School Name:           Baldwin Academy                                   Grade Span:           Primary & Middle

   Address:               1616 Griffith Ave La Puente CA 91744              Number of Teachers:   27

   Phone #:               626-933-3700                                      Number of Students:   721



   School Name:           William Workman High School                       Grade Span:           High

   Address:               16303 East Temple Ave City Of Industry CA 91744   Number of Teachers:   50

   Phone #:               626-933-8800                                      Number of Students:   1165


 Private Schools (within 5 miles)

   School Name:           St Joseph Elementary School                       Grade Span:           Elementary

   Address:               15650 Temple Ave La Puente CA 91744               Distance:             0.72 mi.

   Phone #:               626-336-2821



   School Name:           Delhaven Preschool                                Grade Span:           Elementary

   Address:               15302 Francisquito Ave La Puente CA 91744         Distance:             0.79 mi.

   Phone #:               626-917-6456



   School Name:           New Montessori School                             Grade Span:           Elementary

   Address:               15243 Nelson Ave La Puente CA 91744               Distance:             0.92 mi.

   Phone #:               626-369-4335



   School Name:           Sunset Christian School                           Grade Span:           Elementary

   Address:               400 N Sunset Ave La Puente CA 91744               Distance:             1.17 mi.

   Phone #:               626-336-1206



   School Name:           St Stephen Pre School Academy                     Grade Span:           Elementary

   Address:               1718 Walnut Ave La Puente CA 91744                Distance:             1.2 mi.




Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
   Phone #:             626-918-0796



   School Name:         Calvary Christian School                   Grade Span:   Other

   Address:             14655 Nelson Ave La Puente CA 91744        Distance:     1.21 mi.

   Phone #:             626-330-0197



   School Name:         Kindercare Learning Centers Inc 465        Grade Span:   Elementary

   Address:             830 W Merced Ave West Covina CA 91790      Distance:     1.35 mi.

   Phone #:             626-918-5608



   School Name:         Bishop Amat High School                    Grade Span:   Secondary

   Address:             14301 Fairgrove Ave La Puente CA 91746     Distance:     1.41 mi.

   Phone #:             626-962-2495



   School Name:         St Louis Of France School                  Grade Span:   Elementary

   Address:             13901 Temple Ave La Puente CA 91746        Distance:     1.81 mi.

   Phone #:             626-918-6210



   School Name:         Straight Way                               Grade Span:   Elementary

   Address:             1912 W Merced Ave West Covina CA 91790     Distance:     1.87 mi.

   Phone #:             626-813-2690



   School Name:         St Martha's School                         Grade Span:   Elementary

   Address:             440 N Azusa Ave La Puente CA 91744         Distance:     2.07 mi.

   Phone #:             626-964-1093



   School Name:         United Christian Education Center          Grade Span:   Elementary

   Address:             16152 Gale Ave Hacienda Heights CA 91745   Distance:     2.12 mi.

   Phone #:             626-336-3334




Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
   School Name:         St Christopher Parish School                   Grade Span:   Elementary

   Address:             900 W Christopher St West Covina CA 91790      Distance:     2.18 mi.

   Phone #:             626-960-3079



   School Name:         South Hills Academy                            Grade Span:   Elementary

   Address:             1600 E Francisquito Ave West Covina CA 91791   Distance:     2.29 mi.

   Phone #:             626-919-2000



   School Name:         West Covina Education Center                   Grade Span:   Elementary

   Address:             2009 W Garvey Ave N West Covina CA 91790       Distance:     2.37 mi.

   Phone #:             626-962-6972



   School Name:         Dove Day School                                Grade Span:   Elementary

   Address:             502 S Lark Ellen Ave West Covina CA 91791      Distance:     2.67 mi.

   Phone #:             626-919-1417



   School Name:         East Valley Sda School                         Grade Span:   Elementary

   Address:             3554 Maine Ave Baldwin Park CA 91706           Distance:     2.92 mi.

   Phone #:             999-999-9999



   School Name:         Creative Corners School                        Grade Span:   Elementary

   Address:             13656 Lomitas Ave La Puente CA 91746           Distance:     2.98 mi.

   Phone #:             626-330-3725



   School Name:         Mid Valley Learning Centers Inc                Grade Span:   Secondary

   Address:             13940 Merced Ave Baldwin Park CA 91706         Distance:     3.05 mi.

   Phone #:             626-813-2055



   School Name:         St John The Baptist School                     Grade Span:   Elementary

   Address:             3870 Stewart Ave Baldwin Park CA 91706         Distance:     3.23 mi.




Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
   Phone #:             626-337-1421



   School Name:         West Covina Christian School                    Grade Span:   Elementary

   Address:             763 N Sunset Ave West Covina CA 91790           Distance:     3.33 mi.

   Phone #:             626-962-7080



   School Name:         Morning Star Christian School                   Grade Span:   Other

   Address:             15716 Tetley St Hacienda Heights CA 91745       Distance:     3.35 mi.

   Phone #:             626-333-7784



   School Name:         St Mark's Lutheran School                       Grade Span:   Elementary

   Address:             2323 Las Lomitas Dr Hacienda Heights CA 91745   Distance:     3.41 mi.

   Phone #:             626-968-0428



   School Name:         Kindercare Learning Centers Inc 1065            Grade Span:   Elementary

   Address:             3443 S Nogales St West Covina CA 91792          Distance:     3.66 mi.

   Phone #:             999-999-9999



   School Name:         Molokan Elementary School                       Grade Span:   Elementary

   Address:             16222 Soriano Dr Hacienda Heights CA 91745      Distance:     3.78 mi.

   Phone #:             626-336-5958



   School Name:         Jubilee Christian School                        Grade Span:   Elementary

   Address:             1211 E Badillo St West Covina CA 91790          Distance:     3.79 mi.

   Phone #:             626-732-1500



   School Name:         Christ Lutheran School                          Grade Span:   Elementary

   Address:             311 S Citrus St West Covina CA 91791            Distance:     3.92 mi.

   Phone #:             626-967-7531




Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
   School Name:         Creative Planet School Of The Arts             Grade Span:   Elementary

   Address:             4428 Stewart Ave Baldwin Park CA 91706         Distance:     3.93 mi.

   Phone #:             626-442-1253



   School Name:         Sacred Heart Elementary                        Grade Span:   Elementary

   Address:             360 W Workman St Covina CA 91723               Distance:     3.97 mi.

   Phone #:             626-332-7222



   School Name:         Discovery Montessori Preschool Kindergarten    Grade Span:   Elementary

   Address:             2451 E Garvey Ave N West Covina CA 91791       Distance:     4.04 mi.

   Phone #:             626-339-6311



   School Name:         Acacia Montessori Center                       Grade Span:   Elementary

   Address:             450 W Rowland St Covina CA 91723               Distance:     4.05 mi.

   Phone #:             626-966-9356



   School Name:         Kindercare Learning Centers Inc 219            Grade Span:   Elementary

   Address:             4514 N Lark Ellen Ave 300219 Covina CA 91722   Distance:     4.32 mi.

   Phone #:             999-999-9999



   School Name:         Covina Gateway Montessori School               Grade Span:   Elementary

   Address:             344 E Rowland St Covina CA 91723               Distance:     4.64 mi.

   Phone #:             626-967-0044



   School Name:         Oxford School                                  Grade Span:   Other

   Address:             18760 Colima Rd Rowland Heights CA 91748       Distance:     4.8 mi.

   Phone #:             626-964-9588



   School Name:         Walnut Valley Montessori School                Grade Span:   Elementary

   Address:             650 Camino De Teodoro Walnut CA 91789          Distance:     4.91 mi.




Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
    Phone #:                    909-598-5936



    School Name:                Grace Garden Education Center                                         Grade Span:                Elementary

    Address:                    4126 Peck Rd El Monte CA 91732                                        Distance:                  4.91 mi.

    Phone #:                    626-401-2489



    School Name:                First Baptist Preschool                                               Grade Span:                Elementary

    Address:                    200 N 2Nd Ave Covina CA 91723                                         Distance:                  4.93 mi.

    Phone #:                    626-332-5875




  School Information                                                      1034 N Hacienda Blvd, La Puente, CA 91744
All information contained herein is subject to the Limitation of Liability for Informational Report set forth on the last page
hereof.

Neighbors
                                                             1034 N Hacienda Blvd, La Puente, CA 91744
 Neighbors

    Address:                    15418 Klamath St, La Puente, CA 91744                                 Owner(s):                  Razo Ramon M Raz

    APN:                         8252-021-004                                      Sale Amount:                                              Sale Date

    Beds / Baths:                3/1                                               Square Feet:                  960                         Year Bui

    Use Code:                    SFR                                               # Units:                      1                           Lot Size:



    Address:                    15424 Klamath St, La Puente, CA 91744                                 Owner(s):                  Razo Jose Razo Ma

    APN:                         8252-021-005                                      Sale Amount:                                              Sale Date

    Beds / Baths:                3/1                                               Square Feet:                  960                         Year Bui

    Use Code:                    SFR                                               # Units:                      1                           Lot Size:



    Address:                    15421 Klamath St, La Puente, CA 91744                                 Owner(s):                  Lara Alma

    APN:                         8252-016-015                                      Sale Amount:                  $135,000                    Sale Date

    Beds / Baths:                3/2                                               Square Feet:                  1,110                       Year Bui

    Use Code:                    SFR                                               # Units:                      1                           Lot Size:



    Address:                    15430 Klamath St, La Puente, CA 91744                                 Owner(s):                  Quinones Jr Rey Qu

    APN:                         8252-021-006                                      Sale Amount:                  $128,500                    Sale Date

    Beds / Baths:                3/1                                               Square Feet:                  1,100                       Year Bui



Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
   Use Code:            SFR                                       # Units:               1                    Lot Size:



   Address:             15427 Klamath St, La Puente, CA 91744                    Owner(s):          Suarez Ismael J

   APN:                 8252-016-014                              Sale Amount:           $67,000              Sale Date

   Beds / Baths:        3/1                                       Square Feet:           960                  Year Bui

   Use Code:            SFR                                       # Units:               1                    Lot Size:



   Address:             15436 Klamath St, La Puente, CA 91744                    Owner(s):          Fuentes Jorge

   APN:                 8252-021-007                              Sale Amount:           $215,000             Sale Date

   Beds / Baths:        3/1                                       Square Feet:           960                  Year Bui

   Use Code:            SFR                                       # Units:               1                    Lot Size:



   Address:             1055 N Stimson Ave, La Puente, CA 91744                  Owner(s):          Gallo Rene Gallo No

   APN:                 8252-016-013                              Sale Amount:           $141,500             Sale Date

   Beds / Baths:        3/1                                       Square Feet:           960                  Year Bui

   Use Code:            SFR                                       # Units:               1                    Lot Size:



   Address:             1065 N Stimson Ave, La Puente, CA 91744                  Owner(s):          Tinoco Jose Roberto

   APN:                 8252-016-012                              Sale Amount:           $310,000             Sale Date

   Beds / Baths:        5/3                                       Square Feet:           1,684                Year Bui

   Use Code:            DUPLEX                                    # Units:               1                    Lot Size:



   Address:             15440 Klamath St, La Puente, CA 91744                    Owner(s):          Ayala Felipe

   APN:                 8252-021-008                              Sale Amount:           $91,000              Sale Date

   Beds / Baths:        5/3                                       Square Feet:           2,017                Year Buil

   Use Code:            SFR                                       # Units:               2                    Lot Size:



   Address:             1069 N Stimson Ave, La Puente, CA 91744                  Owner(s):          Friedman Anita A

   APN:                 8252-016-011                              Sale Amount:                                Sale Date

   Beds / Baths:        3/1                                       Square Feet:           960                  Year Bui

   Use Code:            SFR                                       # Units:               1                    Lot Size:



   Address:             15504 Klamath St, La Puente, CA 91744                    Owner(s):          Vargas Juan M Varg

   APN:                 8252-021-009                              Sale Amount:                                Sale Date

   Beds / Baths:        3/1                                       Square Feet:           960                  Year Bui



Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
   Use Code:            SFR                                        # Units:               1                   Lot Size:



   Address:             1075 N Stimson Ave, La Puente, CA 91744                   Owner(s):          Rico Jesus & Teresa

   APN:                 8252-016-010                               Sale Amount:           $10,000             Sale Date

   Beds / Baths:        5/4                                        Square Feet:           1,900               Year Bui

   Use Code:            SFR                                        # Units:               2                   Lot Size:



   Address:             1052 N Stimson Ave, La Puente, CA 91744                   Owner(s):          Mendez Jose

   APN:                 8252-017-024                               Sale Amount:           $128,500            Sale Date

   Beds / Baths:        5/2                                        Square Feet:           1,920               Year Bui

   Use Code:            SFR                                        # Units:               1                   Lot Size:



   Address:             1033 Fickewirth Ave, La Puente, CA 91744                  Owner(s):          Garcia Antonio Garc

   APN:                 8252-021-011                               Sale Amount:           $171,000            Sale Date

   Beds / Baths:        3/1                                        Square Feet:           960                 Year Bui

   Use Code:            SFR                                        # Units:               1                   Lot Size:



   Address:             1060 N Stimson Ave, La Puente, CA 91744                   Owner(s):          Sandoval Ramiro Sa

   APN:                 8252-017-023                               Sale Amount:           $112,000            Sale Date

   Beds / Baths:        3/1                                        Square Feet:           960                 Year Buil

   Use Code:            SFR                                        # Units:               1                   Lot Size:



   Address:             1027 Fickewirth Ave, La Puente, CA 91744                  Owner(s):          Suarez Guillermo C

   APN:                 8252-021-012                               Sale Amount:           $260,000            Sale Date

   Beds / Baths:        3/1                                        Square Feet:           960                 Year Bui

   Use Code:            SFR                                        # Units:               1                   Lot Size:



   Address:             1079 N Stimson Ave, La Puente, CA 91744                   Owner(s):          Romero Raul Rome

   APN:                 8252-016-009                               Sale Amount:           $191,000            Sale Date

   Beds / Baths:        3/1                                        Square Feet:           1,120               Year Bui

   Use Code:            SFR                                        # Units:               1                   Lot Size:



   Address:             15512 Klamath St, La Puente, CA 91744                     Owner(s):          Rubio Baldemar Rub

   APN:                 8252-021-010                               Sale Amount:           $175,000            Sale Date

   Beds / Baths:        3/1                                        Square Feet:           960                 Year Bui



Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
   Use Code:            SFR                                        # Units:               1                    Lot Size:



   Address:             1021 Fickewirth Ave, La Puente, CA 91744                  Owner(s):          Rivera Yvonne

   APN:                 8252-021-013                               Sale Amount:           $425,000             Sale Date

   Beds / Baths:        3/1                                        Square Feet:           960                  Year Bui

   Use Code:            SFR                                        # Units:               1                    Lot Size:



   Address:             1068 N Stimson Ave, La Puente, CA 91744                   Owner(s):          Robles Olvera Ferna

   APN:                 8252-017-002                               Sale Amount:           $130,000             Sale Date

   Beds / Baths:        4/2                                        Square Feet:           1,280                Year Bui

   Use Code:            SFR                                        # Units:               1                    Lot Size:



   Address:             1015 Fickewirth Ave, La Puente, CA 91744                  Owner(s):          Alvarado Gabriel

   APN:                 8252-021-014                               Sale Amount:           $41,000              Sale Date

   Beds / Baths:        3/1                                        Square Feet:           1,200                Year Bui

   Use Code:            SFR                                        # Units:               1                    Lot Size:



   Address:             15513 Klamath St, La Puente, CA 91744                     Owner(s):          Hernandez Jaime H

   APN:                 8252-017-022                               Sale Amount:           $129,000             Sale Date

   Beds / Baths:        3/1                                        Square Feet:           1,015                Year Bui

   Use Code:            SFR                                        # Units:               1                    Lot Size:



   Address:             1085 N Stimson Ave, La Puente, CA 91744                   Owner(s):          Roque Jorge O Roq

   APN:                 8252-016-008                               Sale Amount:           $390,000             Sale Date

   Beds / Baths:        3/1                                        Square Feet:           960                  Year Bui

   Use Code:            SFR                                        # Units:               1                    Lot Size:



   Address:             1074 N Stimson Ave, La Puente, CA 91744                   Owner(s):          Angulo Manuel H An

   APN:                 8252-017-001                               Sale Amount:           $132,000             Sale Date

   Beds / Baths:        3/1                                        Square Feet:           960                  Year Bui

   Use Code:            SFR                                        # Units:               1                    Lot Size:



   Address:             1022 Gaylawn Ct, La Puente, CA 91744                      Owner(s):          Torres Graciela M

   APN:                 8472-038-025                               Sale Amount:                                Sale Date

   Beds / Baths:        3/1                                        Square Feet:           1,023                Year Bui



Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
           Use Code:                 SFR                                           # Units:             1                    Lot Size:



                                     Limitation of Liability for Informational Report
        IMPORTANT – READ CAREFULLY: THIS REPORT IS NOT AN INSURED PRODUCT OR SERVICE OR A
        REPRESENTATION OF THE CONDITION OF TITLE TO REAL PROPERTY. IT IS NOT AN ABSTRACT, LEGAL OPINION,
        OPINION OF TITLE, TITLE INSURANCE COMMITMENT OR PRELIMINARY REPORT, OR ANY FORM OF TITLE
        INSURANCE OR GUARANTY. THIS REPORT IS ISSUED EXCLUSIVELY FOR THE BENEFIT OF THE APPLICANT
        THEREFOR, AND MAY NOT BE USED OR RELIED UPON BY ANY OTHER PERSON. THIS REPORT MAY NOT BE
        REPRODUCED IN ANY MANNER WITHOUT FIRST AMERICAN’S PRIOR WRITTEN CONSENT. FIRST AMERICAN DOES
        NOT REPRESENT OR WARRANT THAT THE INFORMATION HEREIN IS COMPLETE OR FREE FROM ERROR, AND
        THE INFORMATION HEREIN IS PROVIDED WITHOUT ANY WARRANTIES OF ANY KIND, AS-IS, AND WITH ALL FAULTS.
        AS A MATERIAL PART OF THE CONSIDERATION GIVEN IN EXCHANGE FOR THE ISSUANCE OF THIS REPORT,
        RECIPIENT AGREES THAT FIRST AMERICAN’S SOLE LIABILITY FOR ANY LOSS OR DAMAGE CAUSED BY AN ERROR
        OR OMISSION DUE TO INACCURATE INFORMATION OR NEGLIGENCE IN PREPARING THIS REPORT SHALL BE
        LIMITED TO THE FEE CHARGED FOR THE REPORT. RECIPIENT ACCEPTS THIS REPORT WITH THIS LIMITATION
        AND AGREES THAT FIRST AMERICAN WOULD NOT HAVE ISSUED THIS REPORT BUT FOR THE LIMITATION OF
        LIABILITY DESCRIBED ABOVE. FIRST AMERICAN MAKES NO REPRESENTATION OR WARRANTY AS TO THE
        LEGALITY OR PROPRIETY OF RECIPIENT’S USE OF THE INFORMATION HEREIN.


         Neighbors                                                                      1034 N Hacienda Blvd, La Puente, CA 91744
        ©2005-2020 First American Financial Corporation and/or its affiliates. All rights reserved.



                                           HAGHNAZARZADEH LLC                                                        1034 N HACIENDA
        11/14/2003

•       Clipboard




•       Print or Export




•

    •    APN: 8252-021-030
    •    APN Sequence Number: 001
    •        1034 N HACIENDA BLVD, LA PUENTE, CA 91744-2019 (LOS ANGELES COUNTY)
    •    Legal Description: PARCEL MAP AS PER BK 183 P 6 OF P M LOT 1
    •    Building Square Feet: 4,975
    •    Land Square Feet: 16,232
    •    Year Built: 1986

    •    Latest Tax Roll/Assessment Information
    •    Tax Year: 2018
    •    Tax Amount: $11,674.55
    •    Assessed Year: 2019
    •    Assessed Value: $828,455
    •    Sale Date: 11/14/2003
    •    Sale Amount: $260,000
    •    Document Number: 366195
    •    Total Value: $828,455



        Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
•    Land Value: $458,836
•    Improvement Value: $369,619

    Most Current Ownership Information - 11/14/2003

•    Owner: HAGHNAZARZADEH LLC
•    Address:    521 N MOUNTAIN AVE STE E, UPLAND, CA 91786-8517 (SAN BERNARDINO COUNTY)
•    Mailing Address:  521 N MOUNTAIN AVE STE E, UPLAND, CA 91786-8517 (SAN BERNARDINO COUNTY)
•    Seller: YAGHUB HAGHNAZARZADEH
•    Seller: ROUHI HAGHNAZARZADEH
•        1034 N HACIENDA BLVD, LA PUENTE, CA 91744-2019 (LOS ANGELES COUNTY)
•    Owner Ownership Rights: Company/Corporation
•    Business Name: HAGHNAZARZADEH LLC
•    Recording Date: 04/09/2004
•    Sale Date: 11/14/2003
•    Sale Code: Unknown
•    Absentee Indicator: Situs Address Taken From Sales Transaction - Determined Absentee Owner
•    Deed Sec Cat: Interfamily Transfer, Resale, Cash Purchase
•    Universal Land Use: Store Building
•    Property Indicator: Retail
•    Inter Family: Yes
•    Resale New Construction: Resale
•    Residential Model Indicator: Based On Zip Code and Value Property is Not Residential
•    Title Company Name: ATTORNEY ONLY
•    Document Number: 869452

•    Mortgage
•    No Mortgage
•    Recording Date: 04/09/2004
•    Document Number: 869452
•    Registry Entries:
o    Document Type: Deed
o    Document Number: 000000869452
o    Transaction Type: Nominal
o    Batch Id: 20040419
o    Batch Sequence: 00892
o    Recording Date: 04/09/2004
o

    Previous Ownership Information - 01/03/2001

•    Owner: MICHAEL HAGHNAZARZADEH [ View Person Record ]
•    Address:    910 SAN VICENTE BLVD, SANTA MONICA, CA 90402-2004 (LOS ANGELES COUNTY)
•    Mailing Address: 910 SAN VICENTE BLVD, SANTA MONICA, CA 90402-2004 (LOS ANGELES COUNTY)
•    Seller: TRUST HAGHNAZARZADEH
•       1034 N HACIENDA BLVD, LA PUENTE, CA 91744-2019 (LOS ANGELES COUNTY)
•    Owner Relationship Type: Single Man
•    Recording Date: 02/21/2001
•    Sale Date: 01/03/2001
•    Sale Code: Unknown
•    Absentee Indicator: Situs Address Taken From Sales Transaction - Determined Absentee Owner
•    Deed Sec Cat: Interfamily Transfer, Resale, Cash Purchase
•    Universal Land Use: Store Building



    Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
•    Property Indicator: Retail
•    Inter Family: Yes
•    Resale New Construction: Resale
•    Residential Model Indicator: Based On Zip Code and Value Property is Not Residential
•    Document Number: 287283

•    Mortgage
•    No Mortgage
•    Recording Date: 02/21/2001
•    Document Number: 287283
•    Registry Entries:
o    Document Type: Quit Claim
o    Document Number: 000000287283
o    Transaction Type: Nominal
o    Batch Id: 20010305
o    Batch Sequence: 01209
o    Recording Date: 02/21/2001
o

    Previous Ownership Information

•    Owner: JOSEPH HAGHNAZARZADEH
•    Address:    N/AVAIL, NORTH HOLLYWOOD, CA 91606 (LOS ANGELES COUNTY)
•    Mailing Address:   N/AVAIL, NORTH HOLLYWOOD, CA 91606 (LOS ANGELES COUNTY)
•       1034 N HACIENDA BLVD, LA PUENTE, CA 91744-2019 (LOS ANGELES COUNTY)
•    Recording Date: 11/18/1997
•    Universal Land Use: Store Building
•    Property Indicator: Retail
•    Residential Model Indicator: Based On Zip Code and Value Property is Not Residential
•    Document Number: 1825329

•    Mortgage
•    Lender: NEDJATOLLAH GABBAIE
•    Lender Address:     547 N KINGS RD, LOS ANGELES, CA 90048-6005 (LOS ANGELES COUNTY)
•    Mortgage Amount: $384,000
•    Mortgage Loan Type: Private Party Lender
•    Mortgage Deed Type: Deed of Trust
•    Mortgage Date: 11/18/1997
•    Recording Date: 11/18/1997
•    Private Party Lender: Y
•    Mtg Sec Cat: Private Party, Fixed, Refinance
•    Refi Flag: Loan to Value is More Than 50%
•    Document Number: 1825329
•    Registry Entries:
o    Document Type: Deed of Trust
o    Document Number: 000001825329
o    Transaction Type: Refinance
o    Batch Id: 19360207
o    Batch Sequence: 49238
o    Recording Date: 11/18/1997




    10/13/2015                             MICHAEL JOHNS                                    2551 FERNWOOD AVE



    Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
•       Clipboard




•       Print or Export




•

    •    APN: 6170-008-015
    •    APN Sequence Number: 001
    •        2551 FERNWOOD AVE, LYNWOOD, CA 90262-1744 (LOS ANGELES COUNTY)
    •        PO BOX 2551, LYNWOOD, CA 90262 (LOS ANGELES COUNTY)
    •    Subdivision Name: 921
    •    Legal Description: TRACT NO 921 LOTS 2,3,4,8 AND 9 AND SW 84 FT OF LOTS 5,6 AND LOT 7
    •    Building Square Feet: 10,074
    •    Land Square Feet: 37,322
    •    Year Built: 1961

    •    Latest Tax Roll/Assessment Information
    •    Tax Year: 2018
    •    Tax Amount: $26,660.39
    •    Assessed Year: 2019
    •    Assessed Value: $1,801,570
    •    Sale Date: 10/13/2015
    •    Sale Amount: $500,000
    •    Document Number: 977151
    •    Total Value: $1,801,570
    •    Land Value: $900,785
    •    Improvement Value: $900,785

        Most Current Ownership Information - 10/13/2015

    •    Owner: MICHAEL JOHNS [ View Person Record ]
    •    Mailing Address: 110 OSWEGO SMT, LAKE OSWEGO, OR 97035-1078 (MULTNOMAH COUNTY)
    •    Owner: LARRY JOHNS [ View Person Record ]
    •    Mailing Address: 110 OSWEGO SMT, LAKE OSWEGO, OR 97035-1078 (MULTNOMAH COUNTY)
    •    Owner: NANCY ALM [ View Person Record ]
    •    Address:     110 OSWEGO SMT, LAKE OSWEGO, OR 97035-1078 (MULTNOMAH COUNTY)
    •    Mailing Address:  110 OSWEGO SMT, LAKE OSWEGO, OR 97035-1078 (MULTNOMAH COUNTY)
    •    Seller: JOHNS FAMILY TRUST B
    •       PO BOX 2551, LYNWOOD, CA 90262 (LOS ANGELES COUNTY)
    •    Recording Date: 09/19/2016
    •    Sale Date: 10/13/2015
    •    Absentee Indicator: Situs Address Taken From Sales Transaction - Determined Absentee Owner
    •    Deed Sec Cat: Interfamily Transfer, Resale
    •    Universal Land Use: Light Industrial
    •    Property Indicator: Industrial Light



        Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
•    Inter Family: Yes
•    Resale New Construction: Resale
•    Residential Model Indicator: Based On Zip Code and Value Property is Not Residential
•    Title Company Name: ATTORNEY ONLY
•    Document Number: 1133976

•    Mortgage Information not available

    Previous Ownership Information - 08/16/2011

•    Owner: LYNWOOD JH LLC
•    Seller: SIAVASH ESFANDI [ View Person Record ]
•        2551 FERNWOOD AVE, LYNWOOD, CA 90262-1744 (LOS ANGELES COUNTY)
•    Owner Ownership Rights: Company/Corporation
•    Business Name: LYNWOOD JH LLC
•    Recording Date: 09/13/2011
•    Sale Date: 08/16/2011
•    Sale Amount: $500,000
•    Absentee Indicator: Situs Address Taken From Sales Transaction - Determined Absentee Owner
•    Deed Sec Cat: Resale, Reo Transfer, Cash Purchase, Investor Purchase
•    Universal Land Use: Light Industrial
•    Property Indicator: Industrial Light
•    Resale New Construction: Resale
•    Foreclosure: REO - Nominal, Transfer Between Bank and FNMA, FHA, Etc..
•    Residential Model Indicator: Based On Zip Code and Value Property is Not Residential
•    Title Company Name: FIDELITY TITLE
•    Document Number: 1239131

•    Mortgage
•    No Mortgage
•    Recording Date: 09/13/2011
•    Document Number: 1239131
•    Registry Entries:
o    Document Type: Foreclosure
o    Document Number: 000001239131
o    Transaction Type: Resale
o    Batch Id: 20110916
o    Batch Sequence: 03112
o    Recording Date: 09/13/2011
o

    Previous Ownership Information - 04/19/2006

•    Owner: SIAVASH ESFANDI [ View Person Record ]
•    Address:    392 NORCROFT AVE, LOS ANGELES, CA 90024-2526 (LOS ANGELES COUNTY)
•    Mailing Address:   2551 FERNWOOD AVE, LYNWOOD, CA 90262-1744 (LOS ANGELES COUNTY)
•        392 NORCROFT AVE, LOS ANGELES, CA 90024-2526 (LOS ANGELES COUNTY)
•    Seller: SIAMAC ESFANDI
•    Seller: RASHEL ESFANDI [ View Person Record ]
•    Seller: SEPER ESFANDI
•       2551 FERNWOOD AVE, LYNWOOD, CA 90262-1744 (LOS ANGELES COUNTY)
•    Owner Relationship Type: Single Man
•    Recording Date: 08/21/2006



    Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
    •    Sale Date: 04/19/2006
    •    Sale Code: Sale Price (Partial)
    •    Absentee Indicator: Situs Address Taken From Sales Transaction - Determined Absentee Owner
    •    Deed Sec Cat: Interfamily Transfer, Resale, Cash Purchase
    •    Universal Land Use: Light Industrial
    •    Property Indicator: Industrial Light
    •    Inter Family: Yes
    •    Resale New Construction: Resale
    •    Residential Model Indicator: Based On Zip Code and Value Property is Not Residential
    •    Title Company Name: SERVICELINK
    •    Document Number: 1859704

    •    Mortgage
    •    Lender: NO LENDER ON DOCUMENT
    •    Lender Address: *
    •    Mortgage Amount: $900,000
    •    Mortgage Loan Type: Conventional
    •    Mortgage Date: 12/05/2007
    •    Recording Date: 09/02/2010
    •    Document Number: 1235817
    •    Registry Entries:
    o    Document Type: Release/Recision
    o    Document Number: 000001235817
    o    Batch Id: 20100908
    o    Batch Sequence: 01079
    o    Recording Date: 09/02/2010




        04/29/2016                  HAGHNAZARZADEH LLC                                                1312 19TH ST APT 1

•       Clipboard




•       Print or Export




•

    •
    •    Incorporation State: FL
    •    Filing Date: 04/29/2016
    •    HAGHNAZARZADEH LLC (Primary)
    •    Address:      1312 19TH ST APT 1, SANTA MONICA, CA 90404-1928 (LOS ANGELES COUNTY)
    •    Filing Number: L16000085626
    •    FEIN: None Found
    •    D-U-N-S® Number: None Found
    •    Filing Office Link Number: 1808321890



        Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
•    Corporation Type: Corporation
•    Address Type: Mailing
•    Registration Type: Domestic Limited Liability Company
•    Verification Date: 01/20/2020
•    Date First Seen: 06/14/2016
•    Date Last Seen: 01/24/2020
•    Received Date: 01/23/2020
•    Sec State Report File Date: 02/11/2019
•    Filing Office Name: STATE DEPARTMENT/CORPORATION DIVISION
•    Filing Office Address:   409 E GAINES ST, TALLAHASSEE, FL 32301-2412 (LEON COUNTY)
•    File Date: 01/25/2020
•    Sec Status: Active


•    Corporate Officers and Directors Map All Addresses
•    MCPEAK REAL ESTATE FIRM INC. , Title: Registered Agent
•      1463 OAKFIELD DR, BRANDON, FL 33511-3899 (HILLSBOROUGH COUNTY)
•    BARON HAGHNAZARZADEH , Title: Other, AMBR [ View Person Record ]
•      1312 19TH ST APT 1, SANTA MONICA, CA 90404-1928 (LOS ANGELES COUNTY)
•    FARNOUSH HAGHNAZARZADEH , Title: Other, AMBR [ View Person Record ]
•       1312 19TH ST APT 1, SANTA MONICA, CA 90404-1928 (LOS ANGELES COUNTY)
•    HILBERT HAGHNAZARZADEH , Title: Other, AMBR [ View Person Record ]
•       1312 19TH ST APT 1, SANTA MONICA, CA 90404-1928 (LOS ANGELES COUNTY)

•    Corporate Amendments
•    Filing Date: 01/13/2020
•    Reason: Miscellaneous
•    Description: 2020 ANNUAL REPORT FILED.
•
•    Filing Date: 02/11/2019
•    Reason: Miscellaneous
•    Description: 2019 ANNUAL REPORT FILED.
•
•    Filing Date: 01/16/2018
•    Reason: Miscellaneous
•    Description: 2018 ANNUAL REPORT FILED.
•
•    Filing Date: 01/09/2017
•    Reason: Miscellaneous
•    Description: 2017 ANNUAL REPORT FILED.




    http://search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=EntityName&direc
    tionType=Initial&searchNameOrder=HAGHNAZARZADEH%20L160000856260&aggregateId=flal-
    l16000085626-f6989834-67dc-4de8-acf7-
    7cd73e0d452f&searchTerm=HAGHNAZARZADEH%20LLC&listNameOrder=HAGHNAZARZADEH%20L1600
    00856260




    Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
Detail by Entity Name
Florida Limited Liability Company
HAGHNAZARZADEH LLC
Filing Information
Document NumberL16000085626FEI/EIN NumberN/ADate Filed04/29/2016StateFLStatusACTIVE

Principal Address
1312 19TH ST. #1
SANTA MONICA, CA 90404

Mailing Address
1312 19TH ST. #1
SANTA MONICA, CA 90404

Registered Agent Name & AddressMCPEAK REAL ESTATE FIRM INC.
1463 Oakfield Drive
#122
BRANDON, FL 33511


Address Changed: 02/11/2019

Authorized Person(s) DetailName & Address
Title AMBR

HAGHNAZARZADEH, HILBERT
1312 19TH ST. #1
SANTA MONICA, CA 90404


Title AMBR

HAGHNAZARZADEH, FARNOUSH
1312 19TH ST. #1
SANTA MONICA, CA 90404


Title AMBR

HAGHNAZARZADEH, BARON

1312 19TH ST. #1
SANTA MONICA, CA 90404




Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
Annual Reports
Report Year              Filed Date

2018                     01/16/2018

2019                     02/11/2019

2020                     01/13/2020



Document Images
01/13/2020 -- ANNUAL REPORT           View image in PDF format

02/11/2019 -- ANNUAL REPORT           View image in PDF format

01/16/2018 -- ANNUAL REPORT           View image in PDF format

01/09/2017 -- ANNUAL REPORT           View image in PDF format

04/29/2016 -- Florida Limited Liability View image in PDF format




Uriarte-Limon v. Haghnazarzadeh LLC (2:20-cv-05989-DSF-JPR)
